internal_revenue_service director exempt_organizations release number release date date department of the treasury p o cincinnati ohio box employer_identification_number person to contact - id contact telephone number phone uil code legend b d x name of school name of school district samount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 foundation as defined in sec_509 of the code and are classified as of the code a private your letter indicates that you will operate a grant-making program that will be awarding scholarships to individuals to graduating seniors of b students who are residents of notify the counselor and principal of available and provide them plus individuals are eligible on a yearly basis and generally five scholarships will be awarded in the amount of x each given on a one-time basis d for post high school study the scholarship criteria that scholarships are approximately d verbally you will or applications are reviewed by a committee of three or four members of your board_of directors as they are received the current selection committee is made up the committee uses a ten point scoring sheet for each candidate each application is independently scored and the top five candidates are awarded scholarships of four members applicants must submit the following e e e e e page essay on why did you select your field of letters of recommendations detailing applicants background one an application form a one to two study and how will it benefit yourself as being a productive citizen two achievements leadership abilities and community involvement a personal résumé which provides information about community involvement activities school involvement activities and work experience if any applications must be received on or before a preset deadline each year letter must come from a teacher or school official members of the selection committee and their relatives are not eligible to apply for the scholarship program all scholarships will be paid directly to the recipient required to show proof of enrollment in the recipient a college before payment is made to the recipient is the board will arrange to receive and review grantee reports investigate any suspected diversions of scholarships from their intended purpose and take all reasonable steps to recover the diverted funds ensure scholarships are used for their intended purpose and withhold further payments to that individual if necessary you will maintain records for all selected recipients that will include information obtained to evaluate grantees identifying whether a grantee is a disqualified_person enrollment and any applicable investigation of diverted funds amount and purpose of each grant proof of sec_4945 taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on and b sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure or other similar purposes by such a grant to an sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that of the code provides that sec_4945 a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is a a the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and 1ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective october requirements contained in sec_4945 granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 your procedures for granting the awards comply with the of the code and that awards in addition we have determined that awards made under your procedures as of october subject_to the limitations provided by sec_117 are excludable from the gross_income of the recipients of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 programs described above programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this determination only covers the grant thus approval shall apply to subsequent award of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
